Citation Nr: 0123569	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  94-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the service-connected 
major depression, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his sister-in-law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  The veteran and his sister-in-law testified at 
hearings before a Hearing Officer at the RO in May 1994 and 
August 1997.  

The veteran's claim for an increased rating for the service-
connected major depression with anxiety, chronic 
undifferentiated schizophrenia, was denied in a Board 
decision dated in December 1998.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By an order dated in May 1999, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development of the reasons and bases for the denial.  

In February 2000, the Board granted a 50 percent rating for 
the service-connected psychiatric disorder and determined 
that a rating in excess of 50 percent was not warranted.  The 
veteran appealed and by an Order dated in March 2001, the 
Court granted a joint motion for remand.  The Court vacated 
that part of the Board's decision which denied an increased 
evaluation in excess of 50 percent for major depressive 
disorder and remanded the case to the Board for further 
development in light of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001). 


REMAND

As noted above, by decision dated in February 2000, the Board 
determined that a rating in excess of 50 percent under 
Diagnostic Code 9434 was not warranted for the veteran's 
service-connected major depression with anxiety, chronic 
undifferentiated schizophrenia.  

In the October 2000 Appellant's Brief, the appellant's 
attorney indicated that there are VA treatment records which 
have not been associated with the claims folder that show 
that the veteran's service-connected psychiatric disorder has 
increased in severity and warrants a rating in excess of 50 
percent.  In particular, he noted that a December 1999 
psychological report included a global assessment of 
functioning (GAF) score of 35.  It is unclear whether the 
referenced report was generated by a private or VA medical 
provider.  In addition, the record shows that the veteran's 
attorney has indicated that there are additional records of 
Arkansas Psychological Services, dated in December 1999, 
which have not been obtained.  

The most recent VA psychiatric examination was conducted in 
September 1997.  The diagnosis was depression associated with 
other medical conditions; heart disease, colon disease, lung 
disease; with associated anxiety.  The examiner assigned a 
GAF score of 60/65.

The Board finds that all available VA and private medical 
records pertaining to treatment for the service-connected 
psychiatric disorder must be obtained prior to adjudication 
of the veteran's claim.  The record suggests that the 
veteran's service-connected depression may have increased in 
severity and another examination is needed to determine the 
current severity of the service-connected depression.

The Board notes that the veteran filed his claim for an 
increased rating in February 1993.  The criteria for 
evaluation of mental disorders were amended during the 
pendency of the appellant's appeal, effective November 7, 
1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  Those 
rating criteria are substantially different from the previous 
criteria.  The Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991). 

The veteran's attorney has also argued that the Board has 
failed to consider evidence pertaining to the award of Social 
Security Administration (SSA) disability benefits to the 
veteran.  The record indicates that veteran has been awarded 
SSA supplemental security income and it is unclear whether 
SSA disability benefits have been awarded to the veteran.  
The RO should determine whether SSA disability benefits have 
been awarded to the veteran and, if so, those records must be 
obtained.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a)) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected major 
depression since September 1997, to 
include the records of the Arkansas 
Psychological Services.  After securing 
the necessary releases, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  The RO must also 
obtain all VA hospital and outpatient 
treatment records of the veteran which 
have not been previously obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should determine whether the 
veteran has been awarded disability 
benefits from the SSA and if so, should 
obtain the determination which awarded 
benefits to the veteran and the medical 
records used as a basis to award those 
benefits.

3.  After completion of the above, to the 
extent feasible, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of the 
service-connected major depression.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include a Global Assessment 
of Functioning score on Axis V.  The RO 
should furnish to the examiner both the 
old and new criteria applicable to the 
veteran's service-connected psychiatric 
disorder and the examiner should be 
requested to express an opinion as to the 
degree of disability currently manifested 
by the service-connected psychiatric 
disorder, under both the old and new 
applicable rating criteria.  The examiner 
should indicate whether the evidence 
demonstrates different degrees of 
impairment since the veteran's claim for 
an increased rating was filed in February 
1993, and if so, the periods of time that 
correspond to each different degree of 
disability.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

5.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his attorney and they 
should be given an opportunity to 
respond. 


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






(CONTINUED ON NEXT PAGE)



The Board thanks the RO in advance for its assistance in 
completing the above  development and trusts that it will 
attend to it in an expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


